DETAILED ACTION
Claims 1-20 are pending.
Claims 1, 15, and 19 have been amended. 
Claims 2, 8, and 9 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	The 112 rejection of Claim 7 has been withdrawn in light of applicant’s amendments made 5/16/2022. 
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 5/16/2022, with respect to claims 1, 15, and 19 have been fully considered and are persuasive.  The 102 rejection of 2/15/2022 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Scot Wickhem and Michael McGrath on 6/16/2022.
The application has been amended as follows: 
Claims 3-7, line 1: The left atrial appendage device of claim [[2]] 1, wherein…
Claim 15: A left atrial appendage device, comprising: an expandable framework configured to shift between a delivery configuration and a deployed configuration; wherein the expandable framework is configured to engage a left atrial appendage when in the deployed configuration; a fabric disposed along at least a portion of the expandable framework, the fabric including one or more knitted fiber bundles; wherein each of the one or more knitted fiber bundles include a plurality of filaments; and an anti-thrombogenic coating disposed along each of the plurality of filaments that migrates to an interior region of the knitted fiber bundle.
Claim 19: An occlusive medical device, comprising: an expandable frame configured to shift between a delivery configuration and an expanded configuration; wherein the expandable frame is configured to be implanted adjacent to a left atrial appendage; a fabric mesh disposed along at least a portion of the expandable frame, the fabric mesh including one or more fiber bundles arranged into a pattern; wherein each of the one or more fiber bundles include a plurality of filaments; an anti-thrombogenic coating disposed along each of the plurality of filaments that migrates to an interior region of the one or more fiber bundles; and wherein at least one of the one or more fiber bundles includes an interior region and wherein a section of the anti-thrombogenic coating is disposed along the interior region.
Allowable Subject Matter
Claims 1, 3-7, and 10-20 allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1, 15, and 19, the prior art fails to disclose an implant for occluding a left atrial appendage comprising: .
With respect to Claims 1, 15, and 19, closest cited prior art, Griffin [EP342618], discloses: (Figure 1, device 1) A left atrial appendage device (see [0036]) comprising: an expandable frame (resilient mesh 30), a fabric mesh (resilient mesh 20) made of a plurality of filaments (See [0040]), with an anti-thrombogenic coating (See [0057]), wherein the plurality of filaments are arranged into a fiber bundle (See [0065]). 
However, Griffin fails to teach or make obvious: wherein the anti-thrombogenic coating migrates to or is disposed along an interior region of the fiber bundle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771               

/KATHERINE M SHI/Primary Examiner, Art Unit 3771